Citation Nr: 1021110	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine, prior to 
September 18, 2008, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine, since September 
18, 2008, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321.
  

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to 
September 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2007 rating decision in which the Houston, 
Texas RO increased the rating for the Veteran's service-
connected arthritis of the lumbar spine to 10 percent 
effective July 31, 2003.  In February 2007, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in October 2008 and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2008.  

In a subsequent February 2009 rating decision, the Houston RO 
increased the  rating for the low back disability to 20 
percent, effective January 5, 2009, as well as  granted 
service connection and assigned an initial 10 percent rating 
for  right lower extremity radiculopathy, effective November 
17, 2008.  The Veteran has not appealed the 10 percent rating 
assigned for right lower extremity radiculopathy. 

Subsequent to the February 2009 rating decision, the case was 
transferred to the Roanoke RO and in a November 2009 rating 
decision, the Roanoke RO assigned an earlier effective date 
of September 18, 2008 for the 20 percent rating.   

In his substantive appeal, the Veteran requested a Board 
video-conference hearing before a Veterans Law Judge.  An 
October 2009 letter informed him that his hearing was 
scheduled for November 19, 2009.  Although the hearing 
notification was not returned by the United States. Postal 
Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of 
the hearing.  As such, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  
  
Although the RO granted a higher, 20 percent, rating for the 
service-connected low back disability from September 18, 
2008, as higher rating for this disability is assignable 
before and after this date, and the Veteran is presumed to 
seek the maximum available benefit, the Board has 
characterized the appeal as now encompassing both matters 
relating to the low back as set forth on the title page.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the 
Board has expanded the claims on appeal to include extra- 
schedular consideration, consistent with the record and what 
the RO has actually adjudicated.  

The Board notes that, while the Veteran previously was 
represented by the Texas Veteran's Commission, in August 
2009, he granted a power-of-attorney in favor of the Virginia 
Department of Veteran's Services with regard to the claims on 
appeal.  The Veteran's current representative has submitted 
written argument on his behalf.  The Board recognizes the 
change in representation. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each  claim on appeal have been accomplished.

2.  Pertinent to the current May 2006 claim for increase, 
prior to September 18, 2008, the Veteran's service-connected 
lumbar spine disability was primarily manifested by decreased 
range of motion with pain; however, forward flexion of 60 
degrees or less, combined range of motion of 120 degrees or 
less, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour was not shown; 
there were no incapacitating episodes of intervertebral disc 
syndrome (IVDS) necessitating bed rest prescribed by a 
physician; and there were  no separately ratable neurological 
manifestations of the lumbar spine disability.
 
3.  Pertinent to the current, May 2006 claim for increase, 
since September 18, 2008, the Veteran's service-connected 
lumbar spine disability has primarily been manifested by 
decreased range of motion with pain; however, forward flexion 
of the thoracolumbar spine has not been limited to 30 degrees 
or less; favorable ankylosis of the entire lumbar spine has 
not been shown; there has been no incapacitating episodes of 
intervertebral disc syndrome (IVDS) necessitating bed rest 
prescribed by a physician; and there has been no separately 
ratable neurological manifestations of the lumbar spine 
disability aside from right lower extremity radiculopathy, 
which has already been assigned a separate disability rating.  

4.  At no point pertinent to this appeal has the Veteran's 
service-connected lumbar spine disability been shown to be so 
exceptional or unusual as to render the schedular criteria 
inadequate for rating the disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis and degenerative disc disease of the 
lumbar spine, prior to September 18, 2008, are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, and Formula for Rating IVDS Based on 
Incapacitating Episodes (2009).

2.   The criteria for a rating in excess of 20 percent for 
degenerative arthritis and degenerative disc disease of the 
lumbar spine, from September 18, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 
4.45, 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, and Formula for Rating IVDS Based on 
Incapacitating Episodes (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2006 pre-rating letter provided notice 
as to what information and evidence was needed to support the 
claim for higher rating, what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  Additionally, the letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  The January 2007 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the June 2006 letter-which 
meets Pelegrini's and some of Dingess/Hartman's content of 
notice requirements-also meets the VCAA's timing of notice 
requirement.

The Board notes that the October 2008 SOC set forth the 
pertinent rating criteria for evaluating low back disability.  
While this notice was provided after the RO's initial rating 
decision, subsequently, the November 2009 supplemental SOC 
(SSOC) reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA 
medical records, private treatment records and the reports of 
July 2006 QTC and January 2009 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
further RO action on these  matters, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these  claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  

In this appeal, as indicated, pertinent to the current , May 
2006 claim for increase, the RO has already assigned staged 
ratings for the Veteran's disability-10 percent prior to 
September 18, 2008, and a 20 percent rating from September 
18, 2008 ; Hence, the Board must now consider the propriety 
of the ratings at those stages, as well as whether any 
further staged rating of the disability under consideration 
is warranted.  

The ratings for the  Veteran's service-connected degenerative 
arthritis of the lumbar spine have  been assigned a under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine.  In addition, the Veteran has been diagnosed with 
degenerative disc disease (DDD) of the lumbar spine (as 
reflected in the January 2009 VA examination report and by 
the findings of July 2008 VA magnetic resonance imagining 
(MRI)).  Ratings for DDD or intervertebral disc syndrome 
(IVDS) are assigned under Diagnostic Code 5243.  
The criteria for rating spine disabilities were revised prior 
to the date of filing of the current claim for increase.  
Effective September 6, 2003, degenerative arthritis and IVDS 
is to be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate ratings for orthopedic and neurological 
manifestations), and IVDS may be rated either under the 
General Formula or based on Incapacitating Episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough  to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assignable for unfavorable ankylosis of the entire 
spine.  These criteria are applied with and without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Prior to September 18, 2008

VA medical records from July 2003 to September 2008 reflect 
some treatment for low back symptomatology.  A July 2003 VA 
pain clinic note reflects that examination of the lumbosacral 
spine revealed normal rotation, normal forward flexion, 
normal extension and normal lateral bending.  Provocative 
maneuvers for sacro-iliac joint dysfunction were positive on 
the left side.  A May 2006 progress note reflects that the 
Veteran had complained of having spasms in the shoulder and 
the back.  A separate May 2006 orthopedic consultation note 
reflects that the Veteran had been treated by pain management 
for the past three years and had received and had been 
treated with trigger point steroid injections along the back 
and shoulder for fibromyalgia type pain.  

A July 2006 report of a VA pain clinic consultation reflects 
that the sites of the Veteran's musculoskeletal pain were 
evaluated, including his low back.  The Veteran reported that 
on a scale of 1 to 10, his low back pain rated a 4.  Physical 
examination of the lumbosacral spine revealed pain and 
provocative maneuvers for sacro-iliac dysfunction were 
positive bilaterally.  

A June 2008 progress note reflects that the Veteran was 
complaining of "twitchings" of back and neck pain.  It was 
noted that the Veteran walked with a limp.  An X-ray of the 
lumbar spine revealed that disc space height was slightly 
decreased at the L3-L4 level.  There was also minimal 
degenerative disc disease characterized by endplate sclerosis 
and anterior osteophytosis seen at the L2/L3 through L4/L5 
levels.  The Veteran received toradol and diazepam to relieve 
his pain and twitching.  

A July 2008 lumbar MRI produced a diagnostic impression of 
degenerative disc disease of the lumbar spine, worse at the 
L3-L4 level with moderate central canal stenosis and 
ligamentum hypertrophy; L5-S1 small central focal protrusion, 
with no significant canal stenosis or neural foraminal 
narrowing and overall degenerative disc disease of L2-L3, L4-
L5 and L5-S1.    

A September 4, 2008 physical therapy note reflects that the 
Veteran was given a trial of a TENS machine for treatment of 
his low back pain.  It was noted that the treatment reduced 
the Veteran's pain level to a 2-3/10.  

On July 2006 QTC examination, the Veteran reported that he 
suffered from stiffness and pain in the lumbar spine and 
weakness in the right leg.  The pain was constant and 
traveled down the legs.  The pain was sharp and cramping.  
The Veteran indicated that his condition did not cause 
incapacitation.  He reported that his functional impairment 
was limited physical activity due to limping, balance 
problems, weakness and difficulty walking.

Physical examination revealed that the Veteran's posture was 
within normal limits and that his gait was within normal 
limits.  He did not require an assistive device for 
ambulation.  Examination o the spine revealed no evidence of 
radiating pain on movement.  Muscle spasm was absent and no 
tenderness was noted.  There was a negative straight leg 
raising test on the right and left.  There was no ankylosis.  

Range of motion was 70 degrees flexion with pain at 70 
degrees, 30 degrees extension, 30 degrees right and left 
lateral flexion and 30 degrees left and right rotation.  The 
joint function of the spine was not additionally limited by 
pain, fatigue, lack of endurance or incoordination after 
repetitive use.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
Neurological examination of the lower extremities was within 
normal limits.  The diagnosis was arthritis of the lumbar 
spine.  

In his February 2007 NOD, the Veteran indicated that his 
arthritis of the lumbar spine, cervical spondylosis, 
degenerative disk disease, hallux valgus and status post 
bunionectomy were hindering his employability and having a 
devastating effect on his quality of life.  Therefore, he 
contended that he should be assigned higher ratings for all 
these disabilities. 

Medical records from Brooke Army Medical Center from August 
2007 to September 2008 reflect some evaluation of the 
Veteran's lumbar spine.  A July 11, 2008 progress note 
reflects findings of antalgic gait and positive straight leg 
raise on the right.  The Veteran was diagnosed with spinal 
stenosis with right leg pain.  
A July 28, 2008 progress note reflects that the Veteran was 
complaining of low back pain with numbness radiating into the 
left leg and occasional loss of bladder control.  Physical 
examination of the thoracolumbar spine revealed less than 
full range of motion.  No tenderness on palpation was found 
and thoracolumbar spine pain was not elicited by motion.  
Neither flexion nor extension in standing position resulted 
in pain.  Lumbosacral spine motion was also decreased with 
pain elicited by motion.  Additionally, there was pain on 
palpation.  A straight leg raising test was positive, no 
muscle spasms were elicited and no lumbosacral spine step 
deformity was found.

Considering the evidence in light of the applicable criteria, 
the Board finds that, for the period prior to September 18, 
2008, the criteria for a rating in excess of 10 percent for 
degenerative arthritis of the lumbosacral spine are not met.

The medical evidence also does not reflect a basis for more 
than a 10 percent rating under the General Rating Formula.  
In this regard, the only range of motion testing during the 
period in question did not indicate forward flexion greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion of not greater than 120 degrees.  Rather, 
during the July 2006 QTC examination, forward flexion was to 
70 degrees and combined range of motion was 220 degrees.  

In addition, the medical evidence during the period in 
question does not demonstrate muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.  Notably, during the July 2006 QTC examination, 
muscle spasm was found to be absent, the Veteran's gait was 
found to be within normal limits and he did not require an 
assistive device for ambulation.  Also, while the Veteran was 
noted to have an antalgic gait when examined at the Brooke 
Army Medical Center in July 2008, no muscle spasms were 
elicited on examination.  Additionally, although the Veteran 
was also noted to have an antalgic gait and to have reported 
twitching back pain during a June 2008 VA outpatient clinic 
visit, the twitching pains were not specifically identified 
as muscle spasms and the antalgic gait was not found to 
result from any muscle spasms that may have been occurring.  
Further, prior to September 18, 2008, there is no evidence of 
guarding resulting in an abnormal gait or abnormal spinal 
contour.  Accordingly, there is no basis for assigning a 
rating in excess of 10 percent under the General Rating 
Formula prior to September 18, 2008.

The Board also finds that the 10 percent rating assigned 
properly compensates the Veteran for the extent of his 
functional loss due to pain and other factors set forth in 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In reaching this 
determination, the Board notes that the Veteran has 
consistently reported low back pain and also reported during 
the July 2006 QTC examination that his functional impairment 
consisted of limited physical activity due to limping, 
balance problems, weakness and difficulty walking.  However, 
on examination, the July 2006 examiner specifically found 
that that the joint function of the spine was not 
additionally limited by pain, fatigue, lack of endurance or 
incoordination after repetitive use; that the Veteran's gait 
was within normal limits; and that he did not require an 
assistive device for ambulation.  

Further, there is no other objective medical evidence of 
record prior to September 18, 2008 indicating that the 
Veteran experiences any significant functional loss due to 
pain or other factors.  Thus, in short, there is simply no 
medical evidence to support a finding that the Veteran's low 
back symptomatology, to include low back pain, is so 
disabling as to effectively result in functional impairment 
equivalent to forward flexion greater than 30 degrees but not 
greater than 60 degrees, combined range of motion of not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, which, as indicated above, is required for the next 
higher rating.

Overall, the Board finds that the medical evidence is most 
consistent with no more than a 10 percent rating under the 
General Rating Formula prior to September 18, 2008.  Since 
the overall record does not support the assignment of the 
next higher, 20 percent rating under the General Rating 
Formula, it logically follows that no higher rating under 
these criteria is assignable.

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected lumbar spine disability. 
Neurological disability is evaluated on the basis of nerve 
paralysis, partial paralysis, neuritis or neuralgia in 
proportion to the impairment of motor or sensory function. 38 
C.F.R. §§ 4.120-4.124a.

The Board has considered the Veteran's complaints of pain 
radiating from his low back into the lower extremities and 
has also considered the July 2008 MRI finding of moderate 
central canal stenosis at the L3-L4, which might be 
suggestive of neurological impairment associated with the 
Veteran's low back disability.  However, prior to September 
18, 2008, the record contains no medical evidence of an 
actual diagnosis of lower extremity radiculopathy or any 
other neurological impairment associated with the Veteran's 
low back disability.  Additionally, during the July 2006 QTC 
examination, neurological examination of the lower 
extremities was within normal limits.  Therefore, in the 
absence of any actual medical diagnosis of neurological 
impairment the Board finds that, if rated separately, any 
neurological manifestations of the Veteran's lumbar spine 
disability prior to September 18, 2008, warrant no more than 
a 0 percent (noncompensable) rating, and that, when combined 
with the orthopedic manifestations of the thoracic spine 
disability (discussed above), warrant no more than a 10 
percent rating.

As mentioned, IVDS can also be rated on the basis of 
incapacitating episodes.  However, in the instant case, prior 
to September 18, 2008, incapacitating episodes have neither 
been shown nor alleged, with the Veteran specifically 
reporting during the July 2006 QTC examination that his 
lumbar spine disability did not cause incapacitation.  

The Board notes that as the Veteran's instant claim for 
increase was filed in May 2006, the Board would not generally 
consider evidence of record prior to May 2005 in evaluating 
the Veteran's claim for increase.  However, as the RO did 
assign an effective date of July 31, 2003 for the assigned 10 
percent rating for lumbar spine disability, the Board has 
considered evidence dating back to this assigned effective 
date.  Additionally, as the rating criteria applicable to 
degenerative arthritis of the lumbar spine were revised 
effective September 26, 2003, the Board has also considered 
whether the Veteran could be assigned a rating in excess of 
10 percent for the time frame between July 31, 2003 and 
September 26, 2003 under the former criteria.  However, there 
is no basis in the record for assignment of such a rating 
under this criteria.    

Notably, prior to September 26, 2003, degenerative arthritis 
of the lumbar spine could be rated under Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71 (2003).  Under Code 5292 a 10 percent rating was 
warranted for mild limitation of lumbar motion, a 20 percent 
rating was available for  moderate limitation of lumbar 
motion and a 40 percent rating was warranted for severe 
limitation of lumbar motion.  

The terms "mild" "moderate" and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.  

Notably, there are no specific range of motion findings of 
record for the time frame between July 31, 2003 and September 
26, 2003.  Thus, in the absence of such findings, and given 
that the later July 2006 range of motion findings reflect 
normal extension and rotation and only mildly diminished 
flexion and lateral flexion, the Board finds no basis for 
finding that the Veteran's lumbar spine limitation of motion 
was more than mild in degree from July 31, 2003 to September 
26, 2003.  Thus, a rating in excess of 10 percent under Code 
5292 is not warranted.    

Prior to September 26, 2003, the rating criteria for DDD 
remained essentially unchanged with ratings available either 
on the basis of incapacitating episodes or on a combination 
of neurological and orthopedic impairment.  Accordingly, as 
neither separate neurological impairment, nor incapacitating 
episodes were shown, a rating in excess of 10 percent is not 
warranted. 

The Board has also considered whether a rating in excess of 
10 percent is warranted under any other potentially 
applicable diagnostic codes in effect prior to September 26, 
2003.  However, as ankylosis of the lumbar spine and 
lumbosacral strain with muscle spasm on extreme forward 
bending and were not objectively shown from July 31, 2003 to 
September 26, 20003, a rating in excess of 10 percent is not 
warranted under these codes.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5289, 5295 (2003).  

B.  From September 18, 2008

VA medical records from September 2008 to January 2009 
reflect general monitoring of the Veteran's low back 
disability.  The Veteran was diagnosed with chronic low back 
pain with right radiculopathy. 

Private medical records from the Alamo Pain Center from 
September 2008 to April 2009 reflect that the Veteran 
received lumbosacral spine injections to treat his low back 
pain.  Pertinent diagnoses included lumbar radiculopathy, 
lumbar herniated disc, lumbar facet arthrosis and lumbar 
spinal stenosis.  It was noted that the injections had 
afforded the Veteran significant pain relief.   

On January 5, 2009 VA examination, the Veteran reported a 
constant, throbbing pain in his lower back, which radiated 
down his right lower extremity to the right knee.  He 
indicated that the pain was constant and moderate in degree.  
He did not report flare-ups.  It was noted that the Veteran 
did walk with a cane, also used a walker and was able to walk 
1/4 mile.  Additionally, the Veteran reported urinary urgency, 
which he attributed to his low back disability.  

Physical examination revealed atrophy of the left and right 
thoracic sacrospinal muscles, pain with motion, tenderness 
and weakness.  The examiner noted that the localized 
tenderness was not severe enough to be responsible for 
abnormal gait or abnormal spinal contour.  The examiner found 
that the Veteran's pelvis was tilted left, and that the 
Veteran exhibited kyphosis and lumbar lordosis.  A detailed 
motor, sensory, and reflex examination of the spine produced 
essentially normal findings.  The examiner found that there 
was favorable ankylosis in part of the thoracolumbar spine 
and that the position of the spine was neutral.  Active and 
passive range of motion of the thoracolumbar spine was found 
to be 80 degrees flexion with pain beginning at 60 degrees 
and normal resisted isometric movement; 10 degrees extension 
with pain beginning at 0 degrees and normal resisted 
isometric movement; 25 degrees right lateral flexion with no 
pain and normal resisted isometric motion; 35 degrees left 
lateral flexion with no pain and normal resisted isometric 
movement; 35 degrees right lateral rotation with pain 
beginning at 25 degrees and normal resisted isometric motion; 
and 45 degrees left lateral rotation with pain beginning at 
35 degrees with normal resisted isometric movement.  
Repetitive flexion and extension resulted in pain but no loss 
of motion.  Repetitive rotation and lateral flexion did not 
result in pain or additional loss of motion.  Straight leg 
raise testing was positive on the right.  

The examiner referred to earlier X-rays taken in June 2008, 
which showed mild to moderate degenerative changes throughout 
the lumbar spine.  The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbar spine and 
degenerative arthritis of the lumbar spine.  He noted that 
the Veteran was retired.  The examiner found that the 
degenerative disc disease prevented sports activity, had a 
severe effect on shopping, exercise and recreation, had a 
moderate effect on chores, traveling, bathing and dressing, 
had a mild effect on toileting and grooming, and had no 
effect on feeding.  The examiner found that the degenerative 
arthritis prevented recreation, had a severe effect on 
exercise and sports, had a moderate effect on dressing, had a 
mild effect on chores, shopping, traveling, feeding, bathing, 
toileting and grooming.  

The examiner commented that the Veteran's medical history and 
subjective complaints were consistent with his physical 
examination findings and the radiographic findings reviewed.  
The July 2008 MRI was also consistent and helped to establish 
the diagnosis of degenerative disc disease. 

Considering the evidence in light of the applicable criteria, 
the Board finds that, for the period since September 18, 
2008, the criteria for a rating in excess of 20 percent for 
degenerative arthritis and degenerative disc disease of the 
lumbosacral spine are not met.

As noted above, to warrant a higher, 40 percent rating under 
the General Rating Formula, the evidence must show forward 
flexion limited to 30 degrees or less or favorable ankylosis 
of the thoracolumbar spine.  The Board notes, that although 
the January 2009 VA examiner did find favorable ankylosis, he 
noted that it was present in only part of the thoracolumbar 
spine.  Consequently, this finding does not provide a basis 
for assignment of a 40 percent rating.  Additionally, there 
are no other medical findings of record indicative of 
ankylosis.  

Similarly, there are no findings of record since September 
2008 of forward flexion to 30 degrees or less.  To the 
contrary, on January 2009 VA examination, forward flexion was 
found to be to 80 degrees, with pain beginning at 60 degrees.  
Consequently, the range of motion findings since September 
18, 2008 are consistent with no more than the 20 percent 
rating that has been assigned, and do not support a higher, 
40 percent rating.

Additionally, the 20 percent rating assigned properly 
compensates the Veteran for the extent of his functional loss 
due to pain and other factors.  Notably, the VA examiner did 
not find that the Veteran had any loss of motion on 
repetitive use and there are no other objective medical 
findings of record indicative of functional impairment beyond 
that contemplated by the existing 20 percent rating.  
Additionally, although the January 2009 VA examiner did find 
that the Veteran's low back disability would prevent him from 
participating in recreation (along with sports), the Board 
presumes that the examiner was referring to those forms of 
recreation requiring active physical exercise, as opposed to 
more sedentary activities.  Further although the examiner 
found that the Veteran would be significantly limited in a 
number of other activities, the Board finds that these 
limitations are consistent with the assignment of the current 
20 percent rating.    Thus, because there is no medical 
evidence to support a finding that Veteran's low back 
symptomatology, to include low back pain, is so disabling as 
to effectively result in forward flexion limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, which, as indicated above, is required 
for the next higher rating, the Board finds that the 
Veteran's functional loss is most compatible with the 
assigned, 20 percent rating.  

Overall, the Board finds that, since September 18, 2008,  the 
medical evidence is most consistent with no more than a 20 
percent rating under the General Rating Formula. Since the 
overall record does not support the assignment of the next 
higher, 40 percent rating under the General Rating Formula, 
it logically follows that no higher rating under these 
criteria is assignable.

Overall, the Board finds that the medical evidence is most 
consistent with no more than a 10 percent rating under the 
General Rating Formula since September 18, 2008.  Since the 
overall record does not support the assignment of the next 
higher, 20 percent rating under the General Rating Formula, 
it logically follows that no higher rating under these 
criteria is assignable.

As noted above, VA must also consider whether combining 
ratings for orthopedic and neurological manifestations (to 
include any bowel or bladder impairment) would result in a 
higher rating for the Veteran's service-connected lumbar 
spine disability.  38 C.F.R. §§ 4.120-4.124a.

However, as indicated above the Veteran was already assigned 
a rating of 10 percent for right lower extremity 
radiculopathy, effective November 17, 2008, which is not 
currently before the Board.   Consequently, neurological 
impairment has already been factored in to the overall rating 
attributable to the Veteran's lumbar spine disability.  
Additionally, the Board notes that the evidence of record 
since September 18, 2008 does not contain any objective 
evidence of any additional neurological impairment associated 
with the lumbar spine disability.  

Notably, radiculopathy or other associated neurological 
impairment was not diagnosed during the January 2009 VA 
examination, and the September 18,  2008 VA progress note 
only reflects a diagnosis of right lower extremity 
radiculopathy.  Additionally, although the Veteran has 
reported urinary urgency associated with his lumbar spine 
disability, there is no objective evidence that the Veteran 
has any actual underlying bladder disability resulting from 
the lumbar spine disability.  Consequently, there is no basis 
in the record for assigning a separate rating for associated 
bladder impairment.  Accordingly, in sum, there is no basis 
in the record for assigning a rating for lumbar spine 
disability in excess of 20 percent since September 18, 2008 
on the basis of a combination of orthopedic and neurological 
impairment. 

As mentioned, IVDS can also be rated on the basis of 
incapacitating episodes.  However, in the instant case, since 
September 18, 2008, incapacitating episodes have neither been 
shown nor alleged, with the Veteran specifically reporting 
during the July 2006 QTC examination, that his lumbar spine 
disability did not cause incapacitation.  
   
C.  Both Periods

The Board notes that it has certainly considered the 
Veteran's assertions as to his spine symptoms-which he is 
certainly competent to provide.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  However, the criteria needed to support an 
increased rating for both periods-a showing of forward 
flexion greater than 30 degrees but not greater than 60 
degrees, combined range of motion of not greater than 120 
degrees, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour for the period 
prior to September 18, 2008 and a showing of forward flexion 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine for the period since September 18, 
2008-are essentially medical findings which are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the 
appellant's complaints have been considered, they are not 
considered more persuasive on these points than the objective 
medical findings which, as indicated above, do not support 
the claim for higher rating.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule. Additionally, 
the Board finds that at no point relevant to this appeal has 
the disability under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321 (cited to in the October 2008 SOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration. The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for any further staged rating of the disability 
under consideration, pursuant to Hart (cited above); and that 
a rating in excess of 10 percent for the lumbar spine 
disability prior to September 18, 2008 and a rating in excess 
of 20 percent for the lumbar spine disability from September 
18, 2008, must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

A rating in excess of 20 percent for degenerative arthritis 
of the lumbar spine, prior to September 18, 2008, is denied.

A rating in excess of 40 percent for degenerative arthritis 
of the lumbar spine, from September 18, 2008, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


